



EXHIBIT 10.12


EMPLOYMENT AGREEMENT

     This Employment Agreement (this “Agreement”) is entered into as of and
effective on the 1st day of November, 2001 (the “Effective Date”) by and between
DAVID P. TUSA (“Employee”) and NEW CENTURY EQUITY HOLDINGS CORP., a Delaware
corporation (the “Company”).


WITNESSETH:

     WHEREAS, the Company and Employee desire to enter into an agreement to
establish the terms of Employee’s employment with the Company and to set forth
each party’s duties and obligations to the other;

     NOW, THEREFORE, in consideration of the foregoing promises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, this Agreement is
entered into to read as follows:


ARTICLE I


DUTIES

     1.1 Duties. During the term of this Agreement, the Company agrees to employ
Employee as Executive Vice President and Chief Financial Officer of the Company,
and Employee agrees to serve the Company in such capacities or in such other
capacities (subject to Employee’s termination rights under Section 4.2) as the
Board of Directors of and Company may direct, all upon the terms and subject to
the conditions set forth in this Agreement.

     1.2 Extent of Duties. Employee shall devote all of his business time,
energy and skill to the affairs of the Company as the Company, acting through
its Board of Directors, shall reasonably deem necessary to discharge Employee’s
duties in such capacities. Employee may participate in social, civic,
charitable, religious, business, education or professional associations, so long
as such participation would not materially detract from Employee’s ability to
perform his duties under this Agreement. Employee shall not engage in any other
business activity during the term of this Agreement without the prior written
consent of the Company, other than the passive management of employee’s personal
investments or activities which would not materially detract from Employee’s
ability to perform his duties under this Agreement.


ARTICLE II


TERM OF EMPLOYMENT

     2.1 General Term of Employment. The term of this Agreement shall commence
on the Effective Date and continue for a period of eighteen (18) months. The
term of this Agreement shall be automatically extended at the conclusion of each
eighteen (18) month period after the Effective Date for an additional eighteen
(18) month term unless, at least thirty (30) days prior to the end of the then
effective term, the Company shall give Employee written notice of its election
to terminate this Agreement as of the end of each effective term. This Agreement
is also subject to earlier termination as hereinafter provided. In the event the
Agreement is terminated, the Employee is entitled to payment under the
applicable provisions of Article IV.


--------------------------------------------------------------------------------



ARTICLE III COMPENSATION

     3.1 Annual Base Compensation. As compensation for services rendered under
this Agreement, Employee shall be entitled to receive from Company an annual
base salary of $192,500 (before standard deductions) during the term of this
Agreement. Employee’s base salary, shall be subject to review and adjustment by
the Compensation Committee of the Company (the “Compensation Committee”) on an
annual basis, provided that any such adjustment shall not result in a reduction
in Employee’s annual base salary below $192,500 without Employee’s consent.
Employee’s annual base salary shall be payable at regular intervals in
accordance with the prevailing practice and policy of the Company.

     3.2 Incentive Bonus. As additional compensation for services rendered under
this Agreement, the Compensation Committee may, in its sole discretion and
without any obligation to do so, declare that Employee shall be entitled to an
annual incentive bonus (whether payable in cash, stock, stock rights or other
property) as the Compensation Committee shall determine. If any such bonus is
declared, the bonus shall be payable in accordance with the terms prescribed by
the Compensation Committee.

     3.3 Other Benefits. Employee shall, in addition to the compensation
provided for in Sections 3.1 and 3.2 above, be entitled to all benefits
available to Company executives, including the following:


       (a) Automobile Allowance. An automobile to be chosen by the Employee,
replaceable every two years and complete payment of all lease, operating,
insurance and maintenance expenses attendant thereto. Upon termination of the
Company’s obligation to provide this benefit, Employee shall have an option,
exercisable within 90 days of such termination, to purchase such automobile at
its net book value as shown upon the Company’s records (or the leasing company
records) as of the date of termination.


       (b) Country Club Membership. Payment in full of membership fees and dues
to a country club of the Employee’s choice in the area of his employment
together with payment or reimbursement of all charges incurred at such club
relating to entertainment of business guests. Upon termination of this Agreement
under Section 4.1, 4.2 or 4.6 hereof, such country club membership shall be
transferred to Employee without further consideration.


       (c) Health Club Membership. Payment in full of membership fees and dues
in a lunch or health club of the Employee’s choice, in the area of his
employment together with payment or reimbursement of all charges incurred at
such club relating to entertainment of business guests.


--------------------------------------------------------------------------------



       (d) Medical, Health and Disability Benefits. Employee shall be entitled
to receive all of the medical, health and disability benefits that may, from
time to time, be provided by the Company to its executive officers.


       (e) Other Benefits. Employee shall, also be entitled to receive any other
benefits provided by the Company to all employees of the Company as a group, or
all executive officers of the Company as a group, including any profit sharing,
401(k), deferred compensation or retirement benefits.


       (f) Vacation Pay. Employee shall be entitled to an annual vacation as
determined in accordance with the prevailing practice and policy of the Company.


       (g) Holidays. Employee shall be entitled to holidays in accordance with
the prevailing practice and policy of the Company.


       (h) Reimbursement of Expenses. The Company shall reimburse Employee for
all expenses reasonably incurred by Employee on behalf of the Company in
accordance with the prevailing practice and policy of the Company, including
those necessary to maintain his professional licenses.


       (i) Taxes Payable on Benefits. Not later than 45 days after the
conclusion of each calendar year during which any term of this Agreement shall
be effective, Company shall pay to Employee an amount of money equal to the
federal, state and local taxes payable by Employee on account of the treatment
of any benefits hereunder (including this subparagraph (i)) as Employee’s
imputed or “gross income” (as defined by the Internal Revenue Code, as amended)
during such calendar year.



ARTICLE IV
TERMINATION

     4.1 Termination by the Company Without Cause. Subject to the provisions of
this Section 4.1, this Agreement may be terminated by the Company without cause
upon thirty (30) days’ prior written notice thereof given to Employee. In the
event of termination pursuant to this Section 4.1, after the dates designated
hereinafter, the Company shall pay Employee, within fifteen (15) days of the
effective date of such termination, a lump-sum payment equal to (without
discounting to present value) (a) an amount equal to all compensation and
benefits payable for a period of eighteen (18) months under Article III hereof
if such termination occurs between November 1, 2001 and August 1, 2004, or (b)
an amount equal to all compensation and benefits payable for a period of
twenty-four (24) months under Article III hereof if such termination occurs
after August 1, 2004. Payment of such sum by the Company shall constitute
Employee’s full severance pay, and the Company shall have no further obligation
to Employee arising out of such termination.

     4.2 Voluntary Termination by Employee for Good Reason. Employee may at any
time voluntarily terminate his employment for “good reason” (as defined below).
In the event of such voluntary termination for “good reason”, after the dates
designated hereinafter, the Company shall pay Employee, within fifteen (15) days
of the effective date of such termination, a lump-sum payment equal to (without
discounting to present value) (a) an amount equal to all compensation and
benefits payable for a period of eighteen (18) months under Article III hereof
if such termination occurs between November 1, 2001 and August 1, 2004, or (b)
an amount equal to all compensation and benefits payable for a period of
twenty-four (24) months under Article III hereof if such termination occurs
after August 1, 2004. Payment of such sum by the Company shall constitute
Employee’s full severance pay, and the Company shall have no further obligation
to Employee arising out of such termination.


--------------------------------------------------------------------------------


     For purposes of this Agreement, “good reason” shall mean the occurrence of
any of the following events:


       (a) Removal from the offices Employee holds on the date of this Agreement
or a material reduction in Employee’s authority or responsibility, including,
without limitation, involuntary removal from the Board of Directors, but not
including termination of Employee for “cause,” as defined below;


       (b) A reduction in the Employee’s then effective base salary under
Section 3.1; or


       (c) A requirement that Employee relocate more than, thirty-five (35)
miles from the Company’s current corporate headquarters; or


       (d) The Company otherwise commits a material breach of this Agreement.


     4.3 Termination by the Company for Cause. The Company may terminate this
Agreement at any time if such termination is for cause, (as defined below), by
delivering to Employee written notice describing the cause of termination thirty
(30) days before the effective date of such termination and by granting Employee
at least thirty (30) days to cure the cause. In the event the employment of
Employee is terminated for “cause,” Employee shall be entitled only to the base
salary earned pro rata to the date of such termination with no entitlement to
any base salary continuation payments or benefits continuation (except as
specifically provided by the terms of an employee benefit plan of the Company).
Except as otherwise provided in this Agreement, the determination of whether
Employee shall be terminated for cause, shall be made by the Board of Directors
of the Company, in the reasonable exercise of its business judgment, and shall
be limited to the occurrence of the following events:


       (a) Conviction of or a plea of nolo contendere to the charge of a felony
(which, through lapse of time or otherwise, is not subject to appeal);


       (b) Willful refusal without proper legal cause to perform, or negligence
in performing, Employee’s duties and responsibilities;


       (c) Material breach of fiduciary duty to the Company through the
misappropriation of Company funds or property; or


--------------------------------------------------------------------------------



       (d) The unauthorized absence of Employee from work (other than for sick
leave or disability) for a period of thirty (30) working days or more during any
period of forty-five (45) working days during the term of this Agreement.


     4.4 Termination Upon Death or Permanent Disability. In the event that
Employee dies, this Agreement shall terminate upon Employee’s death. Likewise,
if Employee becomes unable to perform the essential functions of the position,
with or without reasonable accommodation, on account of illness, disability or
other reason whatsoever for a period of more than six (6) consecutive or
nonconsecutive months in any twelve (12)-month period, this Agreement shall
terminate effective upon such incapacity, and Employee (or his legal
representatives) shall be entitled only to the base salary earned pro rata to
the date of such termination with no entitlement to any base salary continuation
payments or benefits continuation (except as specifically provided by the terms
of an employee benefit plan of the Company).

     4.5 Voluntary Termination by Employee. Employee may terminate this
Agreement at any time upon delivering thirty (30) days’ written notice of
resignation to the Company. In the event of such voluntary termination other
than for “good reason” (as defined above), Employee shall be entitled to his
base salary earned pro rata to the date of his resignation, but no base salary
continuation payments or benefits continuation (except as specifically provided
by the terms of an employee benefit plan of the Company). On or after the date
the Company receives notice of Employee’s resignation, the Company may, at its
option, pay Employee his base salary through the effective date of his
resignation and terminate his employment immediately.

     4.6 Termination following Change of Control.


       (a) Notwithstanding anything to the contrary contained herein, should
Employee at any time within 24 months of the occurrence of a “change of control”
(as defined below), cease to be an employee of the Company (or its successor),
by reason of (i) termination by the Company (or its successor) other than for
“cause”, (following a change of control, “cause” shall be limited to the
conviction of or a plea of nolo contendere to the charge of a felony which,
through lapse of time or otherwise, is not subject to appeal, or a material
breach of fiduciary duty to the Company through the misappropriation of Company
funds or property) or (ii) voluntary termination by Employee for “good reason
upon change of control” (as defined below), then in any such event, (1) the
Company shall pay Employee, within 30 days of the severance of employment
described in this Section 4.6, an amount equal to all compensation and benefits
payable under Article III hereof for a period of twenty-four (24) months, to the
extent continuation of such compensation and benefits is not prohibited by
applicable state and/or federal law, and (2) immediately prior to the effective
date of such termination, all outstanding stock options held by Employee, not
already vested and exercisable, shall become fully vested and exercisable by
Employee for the remainder of the exercise period established under the option
agreement or two (2) years following the date of termination, whichever occurs
later.


       (b) As used in this Section, voluntary termination by Employee for “good
reason upon change of control” shall mean (i) removal of Employee from the
offices and responsibilities Employee holds on the date of this Agreement, (ii)
a material reduction in Employee’s authority or responsibility, including,
without limitation, involuntary removal from the Board of Directors, including
the Board of Directors of an investee, subsidiary or affiliate of the Company,
(iii) relocation of the Employee’s office location from Bexar County, Texas,
(iv) a reduction in Employee’s then effective base salary under Section 3.1 or
(v) the Company otherwise commits a breach of this Agreement.


--------------------------------------------------------------------------------



       (c) As used in this Agreement, a “change of control” shall be deemed to
have occurred if (i) any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
is or becomes a “beneficial owner” (as defined in Rule l3d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 30% of the combined voting power of the Company’s then outstanding
securities, or (ii) at any time during the 24-month period after a tender offer,
merger, consolidation, sale of assets or contested election, or any combination
of such transactions, at least a majority of the Company’s Board of Directors
shall cease to consist of “continuing directors” (meaning directors of the
Company who either were directors prior to such transaction or who subsequently
became directors and whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two thirds of the directors
then still in office who were directors prior to such transaction), or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 60% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement of sale or disposition by the Company of all or
substantially all of the Company’s assets.


     4.7 Exclusivity of Termination Provisions. The termination provisions of
this Agreement regarding the parties’ respective obligations in the event
Employee’s employment is terminated are intended to be exclusive and in lieu of
any other rights or remedies to which Employee or the Company may otherwise be
entitled at law, in equity or otherwise. It is also agreed that, although the
personnel policies and fringe benefit programs of the Company may be
unilaterally modified from time to time, the termination provisions of this
Agreement are not subject to modification, whether orally, impliedly or in
writing, unless any such modification is mutually agreed upon and signed by the
parties.


ARTICLE V
CONFIDENTIAL INFORMATION AND NONCOMPETITION

     5.1 Nondisclosure. During the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Board of Directors,
disclose or use for any purpose (except in the course of his employment under
this Agreement and in furtherance of the business of the Company) confidential
information, proprietary data or trade secrets of the Company (or any of its
subsidiaries), including but not limited to customer, business planning or
business strategy information, except as required by applicable law or legal
process; provided, however, that confidential information shall not include any
information known generally to the public or ascertainable from public or
published information (other than as a result of unauthorized disclosure by
Employee) or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that conducted by
the Company (or any of its subsidiaries). All documents which Employee prepared
or which may have been provided or made available to Employee in the course of
work for the Company shall be deemed the exclusive property of the Company and
shall remain in the Company’s possession. Upon the termination of Employee’s
employment with the Company, regardless of the reason for such termination,
Employee shall promptly deliver to the Company all materials of a confidential
nature relating to the business of the Company (or any of its subsidiaries)
which are within Employee’s possession or control.


--------------------------------------------------------------------------------


     5.2 Noncompetition. The Company and Employee agree that the services
rendered by Employee hereunder are unique and irreplaceable. For this reason and
in consideration of the benefits of this Agreement, specifically including but
not limited to applicable termination pay provisions, as well as
confidential/proprietary/trade secret information provided to Employee, Employee
hereby agrees that, during the term of this Agreement, he shall not (except in
the course of his employment under this Agreement and in furtherance of the
business of the Company (or any of its subsidiaries)) (i) engage in, as
principal, consultant or employee, any segment of a business of a company,
partnership or firm (“Business Segment”) that is directly competitive with any
significant business of the Company (and only including significant businesses
in which the Company owns at least a 50% interest) in one of its major
commercial or geographic markets or (ii) hold an interest (except as a holder of
less than 5% interest in a publicly traded firm or mutual funds, or as a
minority stockholder or unitholder in a form not publicly traded) in a company,
partnership or firm, with a Business Segment that is directly competitive,
without the prior written consent of the Company. Such provision shall not be
applicable should Employee be terminated under Section 4.6 of the Agreement.

     5.3 Validity of Noncompetition. The foregoing provisions of Section 5.2
shall not be held invalid because of the scope of the territory covered, the
actions restricted thereby or the period of time such covenant is operative. Any
judgment of a court of competent jurisdiction may define the maximum territory,
the actions subject to and restricted by Section 5.2 and the period of time
during which such agreement is enforceable.

     5.4 Noncompetition Covenants Independent. The covenants of Employee
contained in Section 5.2 will be construed as independent of any other provision
in this Agreement, and the existence of any claim or cause of action by the
Employee against the Company will not constitute a defense to the enforcement by
the Company of said covenants. Employee understands that the covenants contained
in Section 5.2 are essential elements of the transaction contemplated by this
Agreement, and but for the agreement of Employee to Section 5.2, the Company
would not have agreed to enter into such transaction. Employee has been advised
to consult with counsel in order to be informed in all respects concerning the
reasonableness and propriety of Section 5.2 and its provisions with specific
regard to the nature of the business conducted by the Company, and Employee
acknowledges that Section 5.2 and its provisions are reasonable in all respects.

     5.5 Cooperation. In the event of termination, and regardless of the reason
for such termination, Employee agrees to cooperate with the Company and its
representatives by responding to questions, attending meetings, depositions,
administrative proceedings and court hearings, executing documents and
cooperating with the Company and its legal counsel with respect to issues,
claims, litigation or administrative proceedings of which Employee has personal
or corporate knowledge. Employee further agrees to maintain in strict confidence
any information or knowledge Employee has regarding current or future claims,
litigation or administrative proceedings involving the Company (or any of its
subsidiaries). Employee agrees that any communication with a party adverse to
the Company, or with a representative, agent or counsel for such adverse party,
relating to any claim, litigation or administrative proceeding, shall be solely
and exclusively through counsel for the Company.


--------------------------------------------------------------------------------


     5.6 Remedies. In the event of a breach or threatened breach by the Employee
of any of the provisions of Sections 5.1, 5.2 or 5.5, the Company shall be
entitled to a temporary restraining order and an injunctive restraining the
Employee from the commission of such breach. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of money damages.


ARTICLE VI
INDEMNIFICATION

     The Company shall indemnify and hold harmless Employee from any and all
claims (whether in court or before a regulatory or administrative body),
liabilities, damages and expenses, including without limitation reasonable
attorneys’ fees incurred by Employee or his agents, arising out of or related to
the acts or omissions (including negligence) of Employee in the provision of
services or performance of duties under this Agreement. This indemnification
section shall survive and continue in full force and effect after the expiration
of this Agreement.


ARTICLE VII
ARBITRATION

     Except for the provisions of Sections 5.1, 5.2 and 5.5 dealing with issues
of nondisclosure, noncompetition and cooperation, with respect to which the
Company reserves the right to petition a court directly for injunction or other
relief, any controversy of any nature whatsoever, including but not limited to
tort claims or contract disputes, between the parties to this Agreement or
between Employee, his heirs, executors, administrators, legal representatives,
successors and assigns and the Company and its affiliates, arising out of or
related to the Employee’s employment with the Company, any resignation from or
termination of such employment and/or the terms and conditions of this
Agreement, including the implementation, applicability and interpretation
thereof, shall, upon the written request of one party served upon the other, be
submitted to and settled by arbitration in accordance with the provisions of the
Federal Arbitration Act, 9 U.S.C. §§1-15, as amended. Each of the parties to
this Agreement shall appoint one person as an arbitrator to hear and determine
such disputes, and if they should be unable to agree, then the two arbitrators
shall choose a third arbitrator from a panel made up of experienced arbitrators
selected pursuant to the procedures of the American Arbitration Association (the
“AAA”) and, once chosen, the third arbitrator’s decision shall be final, binding
and conclusive upon the parties to this Agreement. Each party shall be
responsible for the fees and expenses of its/his arbitrator, and the fees and
expenses of the third arbitrator shall be shared equally by the parties. The
terms of the commercial arbitration rules of the AAA shall apply except to the
extent they conflict with the provisions of this paragraph. It is further agreed
that any of the parties hereto may petition the United States District Court for
the Western District of Texas, San Antonio Division, for a judgment to be
entered upon any award entered through such arbitration proceedings.


--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS

     8.1 Complete Agreement. This Agreement constitutes the entire agreement
between the parties and cancels and supersedes all other agreements between the
parties which may have related to the subject matter contained in this
Agreement.

     8.2 Modification; Amendment; Waiver. No modification, amendment or waiver
of any provisions of this Agreement shall be effective unless approved in
writing by both parties. The failure at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of either party thereafter to enforce
each and every provision hereof in accordance with its terms.

     8.3 Governing Law; Jurisdiction. This Agreement and performance under it,
and all proceedings that may ensue from its breach, shall be construed in
accordance with and under the laws of the State of Texas.

     8.4 Employee’s Representations. Employee represents and warrants that he is
free to enter into this Agreement and to perform each of the terms and covenants
of it. Employee represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing this Agreement,
and that his execution and performance of this Agreement is not a violation or
breach of any other agreement between Employee and any other person or entity.

     8.5 The Company’s Representations. The Company represents and warrants that
it is free to enter into this Agreement and to perform each of the terms and
covenants of it. The Company represents and warrants that it is not restricted
or prohibited, contractually or otherwise, from entering into and performing
this Agreement and that its execution and performance of this Agreement is not a
violation or breach of any other agreements between the Company and any other
person or entity. The Company represents and warrants that this Agreement is a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms.

     8.6 Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


--------------------------------------------------------------------------------


     8.7 Assignment. The rights and obligations of the parties under this
Agreement shall be binding upon and inure to the benefit of their respective
successors, assigns, executors, administrators and heirs, provided however, that
neither the Company nor Employee may assign any duties under this Agreement
without the prior written consent of the other.

     8.8 Limitation. This Agreement shall not confer any right or impose any
obligation on the Company to continue the employment of Employee in any
capacity, or limit the right of the Company or Employee to terminate Employee’s
employment.

     8.9 Attorneys’ Fees and Costs. If any action at law or in equity is brought
to enforce or interpret the terms of this Agreement or any obligation owing
thereunder, venue will be in Bexar County, Texas and the prevailing party shall
be entitled to reasonable attorney’s fees and all costs and expenses of suit,
including, without limitation, expert and accountant fees, and such other relief
which a court of competent jurisdiction may deem appropriate.

     8.10 Notices. All notices and other communications under this Agreement
shall be in writing and shall be given in person or by either personal delivery,
overnight delivery or first-class mail, certified or registered with return
receipt requested, with postage or delivery charges prepaid, and shall be deemed
to have been duly given when delivered personally, upon actual receipt, and on
the next business day when sent via overnight delivery, or three (3) days after
mailing first class, certified or registered with return receipt requested, to
the respective persons named below:


If to the Company: Corporate Secretary
New Century Equity Holdings Corp.
10101 Reunion Place, Suite 450
San Antonio, Texas 78216


If to Employee: David P. Tusa
10101 Reunion Place,
Suite 450
San Antonio, Texas 78216


     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the day and year indicated above.


COMPANY: NEW CENTURY EQUITY HOLDINGS CORP.


By: /s/ PARRIS H. HOLMES, JR.
——————————————
Name: Parris H. Holmes, Jr.
Title: Chairman & CEO


EMPLOYEE:       /s/ DAVID P. TUSA
——————————————
David P. Tusa
